DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,705,753B2. Although the claims at issue are not identical, they are not patentably distinct from each other because while directed to the same subject matter, the scope of instant claim is broader than that of the claim of U.S. Patent No. 9,705,753.  The mapping of claim 1 of the instant application and the referenced U.S. Patent is provided below. 

Claim No.
Instant Application
Claim No.
U.S. Patent No. 9,705,753B2
1
A method of analyzing data on network traffic in a network having a 2plurality of computing devices coupled to a network traffic appliance that routes data to and from 3the computing devices, the method comprising:
1
A method of analyzing data on network traffic in a network having a plurality of computing devices coupled to a network traffic appliance that routes data to and from the computing devices, the method comprising:

installing a plug-in network traffic analysis module on a network traffic recommendation 5engine

executing a command via a network traffic recommendation engine to install a plug-in network traffic analysis module on the network traffic recommendation engine; 

running the network traffic analysis module to obtain selected network traffic data on the 7network;

running the network traffic analysis module to obtain selected network traffic data on the network; 

analyzing the selected network traffic data via the network traffic analysis module;

analyzing the selected network traffic data via the network traffic analysis module, correlating data from a plurality of systems including the network to extend the data analysis of the selected network traffic data of the systems;

outputting a recommendation based on the selected network traffic data;

outputting a recommendation based on the selected network traffic data; 

and 10adjusting a policy based on the recommendation to improve the efficiency of the sending 11and receiving of network traffic to the plurality of computing devices.

and adjusting a policy based on the recommendation to improve the efficiency of the sending and receiving of network traffic to the plurality of computing devices.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,469,331. Although the claims at issue are not identical, they are not patentably distinct from each other because while directed to the same subject matter, the scope of instant claim is broader than that of the claim of U.S. Patent No. 10,469,331.  

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,075,818. Although the claims at issue are not identical, they are not patentably distinct from each other because while directed to the same subject matter, the scope of instant claim is broader than that of the claim of U.S. Patent No. 11,075,818.  


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 should be amended to read, “4installing a plug-in network traffic analysis module on a network traffic recommendation 5engine; running the network traffic analysis module…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (U.S. Patent No. 6,765,864) and further in view of Wetherall et al. (U.S. Patent No. 7,058,015).

Regarding Claim 1, Natarajan et al. teaches A method of analyzing data on network traffic in a network having a 2plurality of computing devices coupled to a network traffic appliance that routes data to and from 3the computing devices (Natarajan et al. teaches a method for providing a feedback based data network for dynamically adapting to changing network conditions (col. 1, lines 54-57); a frame relay network that comprises of a group of frame relay virtual circuits for transmitting data between a first computer system and a second computer system (col. 5, Lines 18-22); devices 104A and 104B represent frame relay devices such as routers (col. 6, lines 24-26; FIG. 1); control elements include data store, monitor system, ADMIN system, policy engine, and event server (col. 8, lines 40-43); each network element reports its respective operating information to data store (col. 9, lines 23-27); a policy engine that analyze the information reported to a data store (Abstract)), the method comprising: 4installing a plug-in network traffic analysis module on a network traffic recommendation 5engine (Natarajan et al. teaches that the policy engine allows for application specific plug-in policies to be added or deleted from the system (col. 15, lines 1-3; col. 7, lines 58-62; FIG. 5C); each application specific plug-in policy module includes one or more policies that contain a specific set of rules for analyzing specific information from selected network element (col. 15, lines 19-35); the application specific policy plug-ins include traffic-shaping policies (col. 15, lines 11-15); the specific information to be analyzed include reported committed information rate (CIR), excess information rate (EIR) values, and dropped packets from each of the links (col. 20, lines 55-62)) 6running the network traffic analysis module to obtain selected network traffic data on the 7network (Natarajan et al. teaches that monitor system utilizes the policy engine for running the plurality of plug-in application associated with monitor system (col. 27, lines 41-43); each application specific policy is loaded into the policy server for execution (col. 16, lines 9-24); policy engine initiates the frame relay CIR policy (col. 30, lines 59-62)); 8analyzing the selected network traffic data via the network traffic analysis module (Natarajan et al. teaches that the information which is reported to the data store is analyzed by a policy engine and that the policy engine includes a plurality of application specific plug-in policies (col. 7, lines 57-62)); 9outputting a recommendation based on the selected network traffic data (Natarajan et al. teaches that policy engine computes updated control information that includes any type of information, parameters, and/or actions which are used to affect the operation of one or more network element (col. 7, lines 57-65); the updated information is then fed back to selected network elements to affect operation of the selected network elements in the network (col. 7, line 65-col. 8, line 1)); and 10adjusting a policy based on the recommendation to improve the efficiency of the sending 11and receiving of network traffic to the plurality of computing devices (Natarajan et al. teaches that the selected network elements are dynamically reconfigured to cause the performance of various aspects of the network to conform with desired performance criteria (col. 8, lines 11-14); frame relay CIR policy is to monitor the number of packet dropped on selected links in the network, and to adjust the CIR parameter values on these links (col. 31, lines 4-8)); policy monitor procedure is implemented to evaluate the effectiveness of the frame relay CIR policy (col. 31, lines 8-13); administration system dynamically modify the policy in response to the determination that the policy is not effective (col. 4, lines 7-12)).
	By disclosing that the parameters value is modified in response to the determination that the current parameter is not effective as noted above, thus Natarajan et al. implies and adjusting a policy based on the recommendation to improve an efficiency of sending and receiving of the network traffic to the plurality of computing devices.   However, Wetherall et al. teaches such a limitation more explicitly. 
	Wetherall et al. is directed to distributed solution for regulating network traffic.  More specifically, Wetherall et al. teaches that in response to the receipt of the reported data, director determines whether arrival of network traffic at a network node of interest needs to be regulated or de-regulated (col. 4, lines 61-64) and that regulation means moderating the arrival rate of network traffic destined for a network node of interest, moderating the arrival of particular types and/or characteristics of network traffic, or blocking off network traffic destined for the network node of interest (col. 5, lines 1-7). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Natarajan et al. so that the policy is adjusted based on the recommendation, as taught by Wetherall et al.  The modification would have allowed the system to efficiently ensure quality of service provided by the network nodes by shaping volume and/or the type of network traffic arriving at in or near the neighborhood of the network node (see Wetherall et al., col. 1, lines 39-47). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Min et al. (U.S. Patent Application Publication No. 2016/0285722), which is directed to technologies for GPU assisted network traffic monitoring and analysis; and teaches that the network device manages switching/routing polices of a virtual switch based on the network polices associated with the anomaly (par [0049]).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414